Exhibit 10a1

 

   

NOTICE OF NONQUALIFIED

STOCK OPTION AWARD

 

[Date]

 

Company: (Company)

   Date(s) First Exercisable:

Date of Grant: [Grant Date]

  

Number – [ 1/3 of shares vest 1 yr. after grant date]

No. of Shares: (Number)

  

Number – [ 1/3 of shares vest 2 yrs. after grant date]

    

Number – [ 1/3 of shares vest 3 yrs. after grant date]

 

Option Price per Share: [Exercise Price – fair market value of stock

    at Grant Date]

 

PERSONAL AND CONFIDENTIAL

 

(Name and Address)

 

Dear (Name):

 

We are pleased to inform you that as a key employee of the company referred to
above you have been granted a Nonqualified Stock Option under the Fortune
Brands, Inc. 2003 Long-Term Incentive Plan, as amended (the “Plan”).

 

These options are granted under and governed by the Plan and the Nonqualified
Stock Option Terms and Conditions (the “Terms”). For your information, we have
attached to this notice the following documents: (1) the Terms, (2) the Plan,
(3) the Plan Prospectus, (4) the Prospectus Supplement and (5) Notice of
Exercise of Stock Option and Notice of Exercise of Limited Right forms. You
should review these documents carefully in order to fully understand how your
option operates and your rights as an option recipient.

 

Under the terms of the 2003 Plan, you do not need to sign and return, or
otherwise acknowledge your receiving, this notice. If you have any questions
about your options, please contact Grace Cherico, Stock Plans Administrator, at
(847) 484-4423.

 

Sincerely yours,

 

FORTUNE BRANDS, INC.

/s/ Christopher J. Klein

Senior Vice President - Strategy

and Corporate Development

 



--------------------------------------------------------------------------------

 

NONQUALIFIED STOCK OPTION

TERMS AND CONDITIONS

 

As a participant in the 2003 Long-Term Incentive Plan (the Plan), you will be
able to purchase shares of Common Stock of Fortune Brands, Inc. (Fortune).
Subject to the terms and conditions below, the minimum amount that may be
purchased at any one time is 50 shares unless you have fewer remaining shares
covered by your option.

 

The date of the grant, the maximum number of shares the option entitles you to
purchase, the option price per share and the date or dates on which the option
will ordinarily be first exercisable are listed at the top of your Notice of
Incentive Stock Option Award. The option is not intended (but not guaranteed) to
be an incentive stock option within the meaning of Section 422 of the Internal
Revenue Code.

 

1. Exercise.

 

(a) Except as provided in this paragraph 1 and paragraphs 3, 4, 5 and 9, the
option shall be exercisable during the period beginning on the date or dates set
forth under the heading “Date(s) First Exercisable” in the Notice of Incentive
Stock Option Award and ending ten years from the date of grant (its expiration
date). During this period, the option is exercisable in whole or in part from
time to time in amounts of not less than 50 shares (except that if you have
fewer than 50 shares remaining covered by the option, the option may be
exercised for the full number of remaining shares).

 

(b) The option shall not become exercisable unless you remain employed by
Fortune or one of its subsidiaries for one year from the date of grant, except
in the event of your death and except as provided in paragraph 9.

 

2. Transferability of Option. The option shall not be transferable by you
otherwise than in the event of your death, except that it may be transferred by
gift to a family member (as defined below). During your lifetime, your
Nonqualified Stock Option shall be exercisable only by you unless it has been
transferred to a family member, in which case it may be exercisable only by such
transferee. For the purpose of this provision, a family member can include your
child, step-child, grandchild, parent, step-parent, grandparent, spouse, former
spouse, sibling, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law or sister-in-law, including adoptive
relationships, any person sharing your household (other than a tenant or
employee), a trust in which these persons have more than fifty percent of the
beneficial interest, a foundation in which you or these persons control the
management of assets, and any other entity in which you or these persons own
more than fifty percent of the voting interests. Please note that, pursuant to
Paragraph 15 of these Terms and Conditions, you remain responsible for any taxes
due upon the exercise of your option.

 



--------------------------------------------------------------------------------

In addition, any transfer of your nonqualified stock option is subject to the
following conditions:

 

  • you must immediately notify the Stock Plans Administrator of Fortune of such
transfer and provide such information about the transferee as the Stock Plans
Administrator of Fortune may request (including, but not limited to, name of the
transferee, address of the transferee, and taxpayer identification number);

 

  • the transferee may not make any subsequent transfer;

 

  • any shares issued to a transferee upon exercise may bear such legends as
deemed appropriate by the Stock Plans Administrator of Fortune;

 

  • the transferee may not utilize the “cashless exercise” feature;

 

  • Fortune has no obligation to deliver any shares following an exercise until
all applicable withholding taxes are satisfied;

 

  • you agree to deliver a copy of the Nonqualified Stock Option Agreement,
including any amendments thereto, to the transferee.

 

3. Death. If your employment by Fortune or an entity in which Fortune has an
equity interest terminates by reason of your death, the option may immediately
be exercised in full and shall continue to be exercisable in full until its
expiration date, provided that the option may be exercised within one year from
the date of your death even if this one-year period extends beyond the
expiration date.

 

4. Retirement. If your employment by Fortune or an entity in which Fortune has
an equity interest terminates by reason of disability or Retirement (as defined
below), provided that you have remained in the employ of Fortune or an entity in
which Fortune has an equity interest for one year from the date of grant, the
option shall become immediately exercisable in full and shall continue to be
exercisable in full until its expiration date. For purposes of this paragraph,
Retirement means either (a) termination of employment on or after attaining age
55 and completion of at least ten years of service with Fortune or an entity in
which Fortune has an equity interest, provided that Retirement shall not include
termination of employment by reason of failure to maintain work performance
standards, violation of company policies or dishonesty or other misconduct
prejudicial to the company, or (b) retirement under Section 3(b) of the Fortune
Brands, Inc. Supplemental Plan.

 

5. Termination of Employment. If your employment by Fortune or a entity in which
Fortune has an equity interest terminates other than in the circumstances
referred to in paragraphs 3 and 4, any portion of the option that is not yet
exercisable shall not thereafter become exercisable and any portion of the
option that is exercisable shall terminate and cease to be exercisable three
months from the date of your termination from employment, except as otherwise
provided in paragraph 9; provided that in no event shall the option be
exercisable after the expiration of ten

 



--------------------------------------------------------------------------------

years from the date of grant. For the purpose of these terms and conditions,
your employment by an entity in which Fortune has an equity interest shall be
considered terminated on the date on Fortune sells or otherwise divests its
equity interest in your employer.

 

6. Stock Exchange Listing. Fortune is not obligated to deliver any shares until
they have been listed on each stock exchange on which Fortune’s common stock is
listed and until Fortune is satisfied that all applicable laws and regulations
have been met. Fortune agrees to use its best efforts to list the shares and
meet all legal requirements so that the shares can be delivered. No fractional
shares will be delivered.

 

7. Transfer of Employment; Leave of Absence. For the purposes of your option,
(a) if you transfer between Fortune and an entity in which Fortune has an equity
interest or from one entity in which Fortune has an equity interest to another
entity in which Fortune has an equity interest, without an intervening period,
it will not be considered a termination of employment, and (b) any leave of
absence granted in writing will not constitute an interruption in your
employment.

 

8. Adjustments.

 

(a) In the event of any merger, consolidation, stock or other non-cash dividend,
extraordinary cash dividend, split-up, spin-off, combination or exchange of
shares, reorganization or recapitalization or change in capitalization, or any
other similar corporate event, the number and kind of shares that are subject to
the option and the option price per share immediately prior to such event may be
proportionately and appropriately adjusted, without increase or decrease in the
aggregate option price.

 

(b) The determination of the committee of the Board of Directors of Fortune
administering the Plan (the Committee) as to the terms of any adjustment is
binding and conclusive upon you and any other person who is entitled to exercise
the option.

 

9. Change in Control of Fortune.

 

(a) In the event of a Change in Control (as defined in the attached Plan), your
option, if it is not then immediately exercisable in full and provided that it
has not expired, shall become immediately exercisable in full and shall remain
exercisable in full. In addition, under certain circumstances as described in
Section 12(b) of the attached Plan, you may have the right to receive cash
instead of exercising your option. This right, called a Limited Right, may be
automatically exercised under certain circumstances described in the attached
Plan. You will be informed of any Change in Control.

 

(b) Notwithstanding paragraphs 1(b), 3, 4 and 5, the provisions of this
paragraph 9(b) will be applicable in the event of a termination of your
employment during the 60-day period following a Change in Control. Your option
shall not terminate or cease to be exercisable as a result of the termination of
your employment during this period, but shall be exercisable in full throughout
it; provided, however, that in no event shall your option be exercisable after
ten years from its date of grant (except in the event of death as provided in
paragraph 3 above). However, in the event that

 



--------------------------------------------------------------------------------

on the date of termination you have not held your option for more than six (6)
months, the preceding sentence shall apply only if your employment has been
terminated other than for just cause (as defined below) or you have voluntarily
terminated your employment for certain reasons: (i) because you in good faith
believe that as a result of the Change in Control you are unable effectively to
discharge your duties or the duties of the position you occupied immediately
prior to the Change in Control, or (ii) because of a reduction in your aggregate
compensation or in your aggregate benefits below that in effect immediately
prior to the Change in Control. For purposes of this paragraph, termination
shall be for “just cause” only if it is based on fraud, misappropriation or
embezzlement on your part which results in a final conviction of a felony.
Nothing in this paragraph 9(b) limits any rights otherwise provided in the event
of your death, disability or Retirement (as defined in paragraph 4 above), or
your right to exercise your option following a termination of employment as
provided in paragraph 5.

 

10. Stockholder Rights. Neither you nor any other person shall have any rights
of a stockholder as to shares under the option until, after proper exercise of
the option, such shares shall have been recorded on Fortune’s official
stockholder records as having been issued or transferred.

 

11. Notice of Exercise. Subject to these terms and conditions, the option may be
exercised, by a written notice of exercise on a form approved by the Committee
that (i) is signed by the person or persons exercising the option, (ii) is
delivered to the Stock Plans Administrator of Fortune, 300 Tower Parkway,
Lincolnshire, Illinois (or to such other person and place as Fortune may specify
in writing), (iii) signifies election to exercise the option as indicated in the
notice of exercise, (iv) states the number of shares as to which the option is
being exercised, and (v) unless otherwise provided in the notice of exercise, is
accompanied by payment in full of the option price of such shares. The notice of
exercise may be delivered by facsimile transmission. Any notice of exercise
delivered as required by this paragraph will be effective only in accordance
with the provisions of and to the extent set forth in the notice of exercise. If
a properly executed notice of exercise is not delivered to the Stock Plans
Administrator (or other person designated by Fortune), by the applicable
expiration date specified in paragraphs 3, 4, 5 and 9, the notice will be deemed
null and void and of no effect. If notice of exercise of the option is given by
a person other than you, Fortune may require as a condition to exercising the
option that appropriate proof of the right of such person to exercise the option
be submitted to Fortune. Certificates for any shares purchased upon exercise
will be issued and delivered as soon as practicable.

 

12. Exercise of Limited Right. In the event a Limited Right referred to in
paragraph 9 becomes exercisable, it shall be exercised in whole or in part by
giving written notice of such exercise, on a form approved by the Committee, to
the Stock Plans Administrator (or other person designated by Fortune). No
written notice is required if the Limited Right is automatically exercised as
provided in Section 12(b) of the attached Plan. The exercise will be effective
as of the date specified in the notice of exercise, but not earlier than the
date the notice is actually received by the Stock Plans Administrator. The
notice must be actually received by the Stock Plans Administrator by no later
than the close of business on the last day of the applicable Limited Right
Exercise Period, as defined in the attached Plan (or the date the related option
expires, whichever is earlier).

 



--------------------------------------------------------------------------------

13. Payment of Option Price. You may pay the option price for shares (i) in
cash, (ii) by the delivery of shares of Fortune Common Stock that have been held
by you for at least one year and that have a total market value equal to the
option price, or (iii) by a combination of cash and such shares that have been
held by you for a period of at least one year and that have a total market value
which, together with such cash, equals the option price. The “market value” of
shares or per share of Fortune Common Stock as of any date means the value
determined by reference to the closing price of a share of Fortune Common Stock
as finally reported on the New York Stock Exchange for the trading day next
preceding such date. You may also pay the option price from the proceeds of the
sale of shares covered by the option, called a cashless exercise, to the extent
provided in the notice of exercise referred to in paragraph 11.

 

14. Tax Withholding. Upon exercise of any portion of your option (or at such
later time as taxable income from the exercise is deemed to be realized),
Federal income tax withholding (and state and local income tax withholding, if
applicable) may be required by the Company in respect of taxes on income
realized by you. The Company may withhold such required amounts from your future
paychecks or may require that you deliver to the Company the amounts to be
withheld. In addition, you may pay the minimum required Federal income tax
withholding (and state and local income tax withholding, if applicable) by
electing either to have the Company withhold a portion of the shares of Common
Stock otherwise issuable upon exercise of the option, or to deliver other shares
of Common Stock owned by you, in either case having a fair market value (on the
date that the amount of tax you have elected to have withheld is to be
determined) of the minimum amount to be withheld, provided that the election
shall be irrevocable and shall be subject to such rules as the Committee may
adopt. You may also arrange to have such tax (or taxes) paid directly to the
Company on your behalf from the proceeds of the sale of Common Stock to the
extent provided in the notice of exercise referred to in paragraph 11.

 